DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 9, 11 and 19 has been amended.  Claims 1-3, 5-13 and 15-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 9-13, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al. (US 2017/0351830) in view of Gutman et al. (US 2015/0006261) and in further view of Perlroth et al. (US 2018/0121619).

Regarding claim 1, Burger teaches a system for an automated analysis of behavior modification data, the system comprising: 
at least a server; a receiving module operating on the at least a server ([0021]), the receiving module designed and configured to: 
receive at least a request for a behavior modification ([0079] “a patient requesting treatment”, “receives symptom information”, such as “behavioral health conditions” [0002], “behavioral issue, emotional issue, or social issue” [0004], [0080]) from a user client device ([0032] “the interface module interacts with the client devices to receive user input data and stores the received user input data in the client input database”, [0036] “user via the client device to provide additional information describing the patient and/or the patient's medical needs to help identify a matched therapist”, [0046], [0079] “patient requesting treatment, e.g., from a client device”); 
generate a language processing model (F2:200), wherein generating the language processing model comprises: 
receiving a first training set (F2:260, [0037], [0055] “may provide target words to train the bag of words model”), wherein the first training set associates behavior modification terms and expert quality terms ([0029] “provider matching service extracts therapist data including a vector of the words "cognitive," "behavioral," and "therapy" (e.g., from terms and/or key terms in a semantic relationship graph) and applies the clinical guidelines to the therapist data to derive quality information”); 
training, iteratively, a language processing process as a function of the first training set ([0037], [0076]) (see NOTE); 
generate at least an expert quality as a function of the language processing model, wherein the language processing model inputs the at least a request for a behavior modification ([0079] “a patient requesting treatment”, “receives symptom information”, such as “behavioral health conditions” [0002], “behavioral issue, emotional issue, or social issue” [0004], [0080]) and outputs the at least an expert quality ([0027] “which provides quality information about therapists and semantically related medical terms used for therapists matching”, [0029] “derived quality information indicates that a provider associated with the therapist data is a high quality provider”, [0031]); 
an expert module operating on the at least a server ([0021]), the expert module designed and configured to: 
generate a machine learning model ([0037]-[0038]), wherein generating the machine learning model comprises: 
receiving a second training set  ([0055] “provide target words to train the bag of words model”), wherein the second training set correlates behavior modifications and expert qualities with expert lists ([0031], [0037]);
training, iteratively, a machine learning process as a function of the second training set ([0037], [0076]) (see NOTE); 
generate a plurality of expert lists ([0065] “providers 950 clusters” both plural) as a function of the machine learning model ([0031] as in with help of a machine learning identifying “high quality and/or low quality providers” which are at least two of a plurality of expert lists, [0036]-[0037], also see “clusters of providers” in [0068]), wherein the machine learning model inputs the at least an expert quality and the at least a request for a behavior modification and outputs the plurality of expert lists, the plurality of expert lists having different implications associated with the request for a behavior modification ([0031] “For example, a high quality provider is a provider who frequently (or strictly) adheres to evidence-based treatment methodologies such as cognitive therapy patients who have anxiety disorders” and “a low quality provider is a provider who frequently ( or always) prescribes anti-anxiety medication for patients who are pregnant women seeking treatment for anxiety disorders”, wherein low and high quality providers having different implications for a request [0080] for a treatment of a behavior modification, such as anxiety [0077], [0081]) (see NOTE I); 
transmit the plurality of expert lists to the user client device ([0036] “The list of the matched therapists includes information associated with each matched therapist … provides the presentation instructions associated with referrals to the client device for display to the user”, [0081] “a plurality of providers are identified”, “provides the nurse information from the graph associated with Dr. Grace Hopper via the laptop user interface”, [0082]) (see NOTE I);
receive at least a user input from the user client device as a function of the plurality of expert lists, wherein the at least a user input includes at least a selected expert from the plurality of expert lists ([0081]-[0082]) (see NOTE I); generate at least a request for the at least a selected expert ([0079], [0081] F12:1250) (see NOTE I); and 
refer the at least a request for a behavior modification for the selected expert ([0079], [0081] F12:1250); and 
an advisory module operating on the at least a server, wherein the advisory module is configured to: 
select (see NOTE II) at least an advisor client device ([0022] “provider's contact information and web link”) as a function of the at least a selected expert ([0036] “provide a list of matched therapists as the referrals to the patient  …. includes information associated with each matched therapist, e.g., contact information”) (see NOTE III), wherein selecting the at least an advisor client device comprises: 
inputting the at least a user input into an advisor machine learning module ([036]-[0038]); and 
outputting the at least an advisor client device from the advisor machine learning module as a function of the at least a user input, wherein the user input includes at least a selected expert from the plurality of expert lists ([0036] “provide a list of matched therapists as the referrals to the patient  …. includes information associated with each matched therapist, e.g., contact information”),; 
refer at least an advisory output to the at least an advisor client device ([0079], [0081] F12:1250); 
receive an advisory input guidelines” and recommendations, which are received by or prescribed to the patients is the received advisory input);
provide the advisory input to the expert module, wherein the advisory input augments the machine learning model ([0031] “clinical guidelines can be combined with machine learning”, [0038] “databases can be expanded over time by user input, the machine learning module, and/or other machine learning techniques”) (see NOTE IV).

NOTE Burger teaches machine-learning model that optimizes selectin of healthcare providers. It is inherent for the machine-learning to comprise training data, which is based on a continues learning and training.  Therefore, training, iteratively, a machine learning process is inherent to any machine learning.  Still, to obviate such reasoning Perlroth teaches – “training, iteratively, a language processing process as a function of the first training set” ([0034] “periodically re-train the optimization model using features based on newly received information, e.g., information about new providers”, [0048]) and “training, iteratively, a machine learning process as a function of the second training set” ([0034]-[0035], [0038] “selects an optimized group of providers from a set of available providers through one or more iterations”).
Further NOTE I Burger teaches the limitation generate a plurality of expert lists as a function of the machine learning model, wherein “providers 950 clusters” (both plural) provides -  the plurality of expert lists, the plurality of expert lists having different implications associated with the request for a behavior modification.  However, to further elaborate - Perlroth likewise discloses the above limitation in [0023], [0026], [0034], [0037] and further obviates the teaching of Burger. 
NOTE III Burger teaches providing matching therapists to the user.  Each therapist includes a contact information.  Although not explicitly taught, it is well known that such contact information often includes phone numbers, email or website, which are plurality of devices (aka “advisor client device”) that are selected and provided along with the matched therapist.  However, to merely obviate such the contact information for a selected therapists, Perlroth teaches – select at least an advisor client device ([0027] “contact information (e.g., phone numbers or emails)”, [0018] “a client device may be a device having computer functionality, such as a personal digital assistant (PDA), a mobile telephone, a smartphone or another suitable device”)
Further NOTE IV Burger teaches combining guidelines (aka advisory input) with machine learning.  Thus, it is reasonable to conclude that the machine leaning is further trained with the suggested guidelines.  However, to merely obviate such reasoning Perlroth teaches – “advisory input augments the machine learning model” ([0048] “a model … trained based on the health provider information, patient information, and health guidelines”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include iterative training of machine learning which includes advisory input as disclosed by Perlroth.  Doing so would help optimize the providers based on the specific needs of the population (Perlroth [0002]).

Burger does not explicitly teach “transmit the at least a request”.  Instead Burger teaches “refers one of the health providers to the patient based at least in part on the levels of quality of medical treatment”, “refers the provider with the highest ranking to the patient”.  Still, in a given context, it is reasonable to conclude that the referral of an expert for a patient implicates that such referral eventually is transmitted to the expert.  Thus, to merely obviate such transmission, Gutman teaches transmit the at least a request for a behavior modification to the at least a selected expert ([0187], [0197], [0215]-[0216], [0238], F8).
Burger does not explicitly teach, however Gutman discloses transmit at least an advisory output to the at least an advisor client device and receive an advisory input from the at least an advisor client device as a function of the at least an advisory output ([0233], [0236]-[0239], [0241]-[0242]).  
NOTE II Burger teaches that the user is provided with a matched health care professional selected among the plurality of health care professionals on a display device.  Burger does not explicitly teach that user actually selects such professional to initiate consultation.  However, it is only obvious to one of ordinary skill in the art, to select the displayed, presented professional by a user input because matching a user with a health professional is the objective of Burger’s disclosure.  Therefore, the matching user with the health care professional implicitly indicates a desire of the user to select the health care professional for a consultation or a treatment.  However, to merely obviate such reasoning, Gutman teaches transmit the plurality of expert lists to the user client device ([0223]-[0224], F7:214, 212, F9:4) and receive at least a user input from the user client device as a function of the plurality of expert lists ([0224]-[0225], [0240]), wherein the at least a user input includes at least a selected expert from the plurality of expert lists and generate at least a request for the at least a selected expert ([0239] “patient may select a particular healthcare professional with which to conduct a virtual consultation”, [0241]).
Burger does not explicitly teach, however Gutman discloses select at least an advisor ([0239] “patient may select a particular healthcare professional with which to conduct a virtual consultation”) client device as a function of the at least a selected expert ([0233] “healthcare professional computer devices 1020 may be any computerized devices capable of communicating with the application 1002”, [0235] -“virtual consultation … provides an interface for live video, voice and/or chat, as well as email-based inbox consultations between patients (using patient computer device 1010) and a healthcare professionals (using healthcare professional computer device 1020)”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include query parsing and transmission of a request and selection of the expert as disclosed by Gutman.  Doing so would provide information about healthcare professionals, assisting patients to select healthcare professionals to fit their own needs, provide quick and trustworthy answers to health-related questions, and facilitate virtual consultations between patients and healthcare professionals (Gutman [0002]).

In summary - the references of Burger and Perlroth disclose selecting matching experts by a machine learning module, which includes a contact information (phone / email), which is at least a selected an advisor client device.  Gutman further discloses that users and experts can communicate with each other by providing an input and output by means of virtual consultation through the at least a selected an advisor client device. Once of ordinary skill in the art would find such combination an obvious implementation as all of the references seek an intended treatment and advise from the medical experts.
Still, such selection of devices to establish a communication between the clients and providers through a machine learning module is also disclosed by Hotchkies et al. (US 10,225,365), as indicated in the alternative rejection below and can likewise obviate the present rejection and is omitted here for a sake of brevity.

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Burger as modified teaches the system and the method, wherein the receiving module is further configured to receive the at least a request for a behavior modification from a user client device (Burger [0003], [0032], [0079], [0080], Gutman [0030]).

Regarding claims 3 and 13, Burger as modified teaches the system and the method, wherein the receiving module is further configured to receive the at least a request for a behavior modification from an advisory client device (Burger [0034] “used by behavioral health therapists and/or patients”)(see NOTE below), Gutman [0030], [0243]).

Regarding claims 5 and 15, Burger as modified teaches the system and the method, wherein generating at least an expert list further comprises matching at least an expert to the at least an expert quality (Burger [0031], [0037], [0076], Gutman [0082], [0084], [0215], [0239]).

Regarding claims 9 and 19, Burger as modified teaches the system and the method, wherein selecting the at least a selected expert occurs as a function of a user entered category of at least an expert comprising an expert quality (Burger [0034], [0041], Gutman [0018], Perlroth [0034], [0036]).

Regarding claims 10 and 20, Burger as modified teaches the system and the method further comprising receiving at least an expert datum as a function of the at least a request for a behavior modification (Burger [0036], [0046], Gutman [0195], [0197], [0240]).

Claims 3 and 13 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Burger as modified and in further view of Bates (US 2017/0323064).

Regarding claims 3 and 13, if Burger as modified does not explicitly teach to receive the request from an advisor client device, Bates teaches the same in paragraphs [0031]-[0032].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger as modified to include advisor client device as disclosed by Bates.  Doing so would provide a universal system and can be used by both the patient and the healthcare providers.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger as modified and in further view of the applicant’s admitted prior art Kim et al. (US 2014/0324457).

Regarding claims 6 and 16, Burger as modified teaches the system and the method, wherein selecting the at least a selected expert further comprises: 
producing a field of combinations of experts (Burger [0036], [0077]).
Burger does not explicitly teach, but Kim discloses selecting the at least a selected expert using a lazy-learning process ([0058], [0068] note that K-Nearest Neighbor (KNN) algorithm is an example of lazy learning process [0042]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include a lazy-learning process as disclosed by Kim.  Doing so would help a patient to obtain the most appropriate health care professional based on the predicting system (Kim [0002]).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger as modified and in further view of Firminger et al. (US 2010/0241454).

Regarding claims 7 and 17, Burger as modified does not explicitly teach, however Firminger discloses, wherein selecting the at least a selected expert further comprises: generating a loss function of user-specific variables (Firminger [0128]); and minimizing the loss function (Firminger [0095], [0100], [0145], [0167]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include a loss function of user-specific variables as disclosed by Firminger.  Doing so would help in caring for the affected individual (Firminger [0107]).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger as modified and in further view of the applicant’s admitted prior art LeClair et al. (US 2009/0043801).

Regarding claims 8 and 18, Burger as modified does not explicitly teach, but LeClair discloses the system and the method, wherein at least one of the user specific variables is a faith-based variable ([0005], [0020]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include a faith-based variable as disclosed by LeClair.  Doing so would provide higher user satisfaction with healthcare providers (LeClair [0001]).
NOTE an analogous prior art Mathur (US 2009/0093688), discloses claims 8 and 18 in [0057] and further obviates the teaching of Burger.

Claim 1-3, 5, 9-13, 15, 19-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Burger et al. (US 2017/0351830) in view of Gutman et al. (US 2015/0006261) and in further view of Perlroth et al. (US 2018/0121619) and in further view of Hotchkies et al. (US 10,225,365).

The references of Burger and Perlroth disclose selecting matching experts by a machine learning module, which includes a contact information (phone / email), which is at least a selected an advisor client device.  Gutman further discloses that users and experts can communicate with each other by providing an input and output by means of virtual consultation through the at least a selected an advisor client device. Once of ordinary skill in the art would find such combination an obvious implementation as all of the references seek an intended treatment and advise from the medical experts.
However, to further obviate such reasoning, Hotchkies discloses -
inputting the at least a user input into an advisor machine learning module (C3L16-20, C5L64-66); and outputting the at least an provider 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Burger to include selecting advisor client device to provide communication as disclosed by Hotchkies.  Doing so yields a best predicted performance (Hotchkies C9L22-23).

Response to Arguments
Applicant's arguments filed 10/05/2022 in regard to the presently amended claims have been fully considered but they are not deemed persuasive.
The applicant argues that the newly amended limitation are not disclosed by the cited references.  A few notes on the interpretation of the present claims - the independent claims require first - selection of a matching expert based on the machine learning and second (as presently amended) selection of a matching advisor client device based on the machine learning.  However, the advisor client device is associated with the expert.  It is not clear of how the two functionality differs.  Selecting and providing a matching expert (based on a machine leaning) outputs a contact information for the expert.  Such contact information commonly includes phone numbers, fax, email, websites etc. associated with the expert.  Thus, it is only reasonable to conclude that selecting a matching expert with a contact information, which include at least a phone number (for a phone device) selects such device for the output as well.
The reference of Burger and Perlroth clearly discloses selecting matching experts by a machine learning module, which includes a contact information (phone / email), which is at least a selected an advisor client device.  Gutman further discloses that users and experts can communicate with each other by providing an input and output by means of virtual consultation through the at least a selected an advisor client device.
Once of ordinary skill in the art would find such combination an obvious implementation as all of the references seek an intended treatment and advise from the medical experts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 14, 2022